Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is response to the papers filed 06/15/2020 for Application No. 16/901,529.  Claims 1-27 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 09/02/2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to disclose or render obvious a control device for a human-powered vehicle having the combination features recited in the claim and particularly “the electronic controller including a first state in which the electronic controller determines whether or not the control condition is satisfied and a second state in which the electronic controller does not determine whether or not the control condition is satisfied, and the electronic controller being configured to switch between the first state and the second state in accordance with a rotational state of the plurality of rotary bodies”.
Regarding claim 3, the prior art of record fails to disclose or render obvious a control device for a human-powered vehicle including a generator configured to generate electric power as the human-powered vehicle travels and a human-powered vehicle component having the combination features recited in the claim and particularly “the electronic controller being configured to determine whether or not to control the component in accordance with an electric power generation state of the generator”.
Regarding claim 26, the prior art of record fails to disclose or render obvious a control device for a human-powered vehicle having the combination features recited in the claim and particularly “wherein the electronic controller being configured to determine whether or not to perform the shifting action in accordance with a rotational state of the plurality of rotary bodies”.
The closest prior art reference is Ohashi et al. (US 10,407,125 B2). 
Ohashi discloses a substantial electric human-powered vehicle including a controller configured to operate in a basic state and a drive-standby state but does not disclose the particular features and arrangement required by claims 1, 3 and 26. See Figures 1 and 4-6.
Claims 2, 4-25 and 27 are allowed as being dependent upon the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garcia (US 8,930,054 B2) discloses an integrated anti-theft device for an electric bicycle, see Figures 1-4; and
Mai et al. (US 10,683,048 B2) discloses an electric bicycle, immobilizer for an electric bicycle and method for operating an electric bicycle, see Figures 1 and 2; and
Kasai (US 206/0311499 A1) discloses a bicycle wireless control system, see Figures 1-17.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659